Case 3:19-cv-00754-JWD-RLB Documenti1 11/04/19 Page 1 of 7

CANNED at LSP and Emailed
RECEIVED endl AW by VO _._M__ pages

 

date sek beoeeied Pe)
WUY 04 2079
ie sane A COMPLAINT UNDER THE CIVIL RIGHTS ACT,
Legal Programs Deparment 42 U.S.C. § 1983
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
Fond A fb LEC SALE!
Plaintiff Inmate Number
VERSUS

See- iA Mes. Le Blane - Dee

Larden Darra Yanney ~ Rnyole

 

 

(Enter above the f ull name of each
defendant in this action.)

Electronic Filing Pilot Program
In accordance with the Procedural Rules for Electronic Filing Pilot Project, General Order
2012-01, inmates who reside in or are transferred into Louisiana Department of Corrections facilities
participating in the Electronic Filing Pilot Program shall receive orders, notices and judgments by
Notice of Electronic Filing (“NEF”).

Instructions for Filing Complaint by Prisoners
Under the Civil Rights Act, 42 U.S.C. § 1983.

The names of all parties must be listed in the caption and in part IIL of the complaint exactly
the same,

 

In order for this complaint to be filed, it must be accompanied by the filing fee of $400.00.
In addition, the United States Marshal will require you to pay the cost of serving the complaint on
each of the defendants.

If you are unable to pre-pay the filing fee and service costs, you may petition the court to
proceed in forma pauperis. You must sign the affidavit, and obtain the signature of an authorized
officer certifying the amount of money in your inmate account, If pauper status Is granted, you will
be required to pay an initial partial filing fee and thereafter, prison officials shall be ordered to
forward monthly payments from your inmate account until the entire filing fee is paid.
—K—_—=——_————— eee

Case 3:19-cv-00754-JWD-RLB Document1i 11/04/19 Page 2 of 7

You will note that you are required to give facts. THIS COMPLAINT SHOULD NOT
CONTAIN LEGAL ARGUMENTS OR CITATIONS. ALSO, DO NOT INCLUDE EXHIBITS.

Submit the complaint and pauper affidavit to the Clerk of the United States District Court
for the Middle District of Louisiana, 777 Florida Street, Suite 139, Baton Rouge, La. 70801-1712.

I, Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise relating to your imprisonment? Yes (Wf No( )

B. If your answer to A is yes, describe each lawsuit in the space below. (If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper, using the same
outline.)

1. Parties to this previous lawsuit
Plaintiff(s): _Zaaded 4- Mle sree

 

fermen ler be Thurwen _
Defendant(s): by S27, ppl aes pasado tu biisller Lacon Mot,
C ci hens bhi horn fibare Ddewads

2. Court (if federal court, name the district; if state court, name the parish):
_ Mrddle Lith. LAH Berse Divirven

 

3. Docket number: ___ 7 / ¥- (V- 444A

4. Name of judge to whom case was assigned: Chick fin she ily Bick

 

5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?):

= pLsdins
we

 

6. Date of filing lawsuit: 7~ 4- 2067
7. Date of disposition: pts wting

C, Have you had any previously filed federal lawsuits or appeals, whether or not related to
the issues raised in this complaint, dismissed by any federal court as frivolous, malicious,
or for failure to state a claim for which relief can be granted?

Yes ( ~~ No( )
SSS

IL.

Il.

Case 3:19-cv-00754-JWD-RLB Document1i 11/04/19 Page 3 of 7

If your answer is yes, list the civil action numbers and the disposition of each case. You
must identify in which federal district or appellate court the action was brought.
oi )b- bv- 270 western bist. Shrevegar} Division

 

Place of present confinement: La. Stabe Prison , Ansola bas FOdsr

A. Is there a prisoner grievance procedure in this institution?
Yes (No ( )

B. Did you present the facts relating to your complaint in the state prisoner grievance
procedure?

Yes (No ( )

C. If your answer is Yes:

1. Identify the administrative grievance procedure number(s) in which the claims raised in
this complaint were addressed. LS P-_ Ale - ASEO

 

2. What steps did you take? ___s#eP Oue

 

 

3. What was the result? P/eace see A/ached stchen IK 2-

 

D. If your answer is No, explain why not: w/A

 

Parties
(In Item A below, place your name in the first blank and place your present address in the
second blank. Do the same for additional plaintiffs, if any.)

A. Name of plaintiff(s)_ _7Ze<# fo LUALEM
Address Ze- State Prson wal-4 , Angola, ba. QOT1d

In Item B below, place the full name of the defendant in the first blank, his official position
in the second blank, and his place of employment in the third blank. Use Item C for the
names, positions, and places of employment of any additional defendants.
SSS

IV.

Case 3:19-cv-00754-JWD-RLB Document1i 11/04/19 Page 4 of 7

 

 

 

B. Defendant Je¢- Soames Le blane is employed as
Secretary of Pla Dept. of Gorrechons Doe Mead gue lets Beton Rouge, ba.
ia, Aaaitional Verendants: at - ffead

Losk- Shate Lriiom finagili. Lets

 

 

 

Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant is

involved. Include also the names of other persons involved, dates, and places. Do not given

any legal arguments or cite any cases Or statutes. If you intend to allege a number of
related claims, number and set forth each claim ina separate paragraph. (Use as much space

as you need. Attach extra sheets if necessary.)

On becember_F, 2014, ox fhe Le Zedtesed husk. Lowb of Caddo Perish j free
Romense Emanve Drdeved thet 5 be gen credit 4 foe HZ days Jinae served

dg ‘year se. wee, Shits vs ee flecked in fhe foeert Minvles of fhe

stnbenis, asd also toflected sn Le Line Coles lalion Shest peneided bonis by Fhe
beats at Lore chens, bet these Greent OF ays mere ever deducted off ty
<entenee by Dot. My release debe sheovwld have heen October 10, A0NN, yet Joe
has may release dab hisked as Fedrvcry 5S, Joao , Th ft te Hi days pest webct
LL Sheda fe. 5 caper /pet £ am Leumg held volawtully aud kpeny by

 

 

 

tk, feat. 2t Lorrec hams, aid jae Served fay foll cenmfemee as prderca
by Hu contening Louk. Shui Li trv an warustval dasa delibevete

iA dilberenet eon hehult Zt fhese Jtamrecl debendasts il be hawe seen made

 

bic dha op fuck donbtsave fo Add fiz tlle g ally park pay release - Beth prarned

Letndénps ote responsible for _phis yp ediment aad yislateom zi my right
pe already fe redeasel, apt goth have already jeen made awere -
SSS

Case 3:19-cv-00754-JWD-RLB Document1i 11/04/19 Page 5of7

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite

no cases or statutes. Attach no exhibits. 4} boo dollars per La, for _phentod anguish and ered
and vavsuel af sHesat Aeldivegs pest release dete, frem gee fer /O, A017 , plus all social

 

seevur ty AIC aL lity fenefits Say enks fuige ed fer each morkh stert nj with

 

Dckheder neg phrowh february #O ae, whith fobots approximebely # (200 dollar per monty.

V1. Plaintiff's Declaration

1. L understand that | am prohibited from bringing a civil action in forma pauperis if, while
I was incarcerated or detained in any facility, | have brought three or more civil actions or
appeals in a court of the United States that were dismissed on the grounds that they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am
in imminent danger of serious physical injury.

2. Lunderstand that even if I am allowed to proceed in forma pauperis, | am responsible for
paying the entire filing fee and any costs assessed by the Court, which, after payment of the
partial initial filing fee, shall be deducted from my inmate account by my custodian in
installment payments as prescribed by law.

3. Lunderstand that if I am released or transferred, it is my responsibility to keep the Court
informed of my whereabouts and failure to do so may result in this action being dismissed

with prejudice.

4. | consent to receive orders, notices and judgments by Notice of Electronic Filing.

Signed this  & day of Movember 20.77

 

7 abA ft: SCL EM

wt Le Wetter
Signature of plaintiff(s)
 

Tr

Case 3:19-cv-00754-JWD-RLB Document1i 11/04/19 Page 6 of 7

poe (

Attachment 74 sechon IZ 3-

en accordance usth (his Pacilibys hemeds dy Procedure , these abficiads hans
45 days pause fo_ansuer Phe Xtep One process F Zurrently have 4 ARPS a
Phe syskera at fu Parility , and. fhe ARP which _vvctounds -hur tavee of ackion
with my (omplount was the fast ARP = tiled» They will answer fhe previovs
ARPS in chronalogicat order as hey have sitecmed meat the Step dne level»
Then depending ona sakisfactery Answer or not, there Cold be the need fe Mmouc
fo Step Td. which susuld be ancther 45 days before exhaushen .

wilh me already being past tudat shold be my release dake at tus point,
and the velease cate which Doc has listed being GO days away, te wait Fer
exhavshdh on each ob \dvese A ARPS oe Lhe system, would be an unwarrented
impediment ferved on me by thie facility and the state. 2 weld already
be released by the Onsek of exhaushen of Hnese ARP Eat nich time their
dub, +o ensue Ok ait wold be voided completely. :

| The Following statement 1s verbatim the statumenr which wes
provided tp me by Uhese officials or Angola doncerning my ARP %
|" The Administrative Remedy Procedure fr adult inmotes Gilows for the
Leisctasaal of multiple request fherefere , Your Ciest request es be accnnans and
handled. Whe others. wit be logged and set aside foc handling Gt such time as
the cure abt request in the system has been exhausted ak aod shep , ar your dime
| imiks lave elapsed at Step L. Vjaue cortemb ARPS are—in Lhe zystems The
ARP received today , Case ™ LS P- 20(9- ASF, ual be pracessed £e ilo wing Me
aboue gyidelines EF you with te have hic Are handled immediately . wer
may withdraws GAL pending ARP x”

| Dve te the time sensitive issue of being past my release lake ,
Wwhiok chblad ave been October 10, 2014 , =m already being held illegally usdbhoue

dve_ process.
 

ee ee

| Case 3:19-cv-00754-JWD-RLB Document1 11/04/19 Page7 of7

1 |
i}
1]

pape 2
Rttach ment To_ Sechon ma 3-
| For thermore, the other StRPs 7 have in phe system all jane fo do with —

| 5 tn_order
_ Lrtlicle ppedicad emergency [ss UES, and lheretoce, fe withdraw Hhace ARPS 1h _o0

|
|
|

|
|
i]
11
|
|

fo howe hee otbiaals address this_illegel _sentente ,uweld be yet another Facility
Gnd ste {mposed_1mpedimert— tencerning my urgent —_medicas needs, Even if
did wit those ARP & , there is no garantte Lhetr ons wer wed be satisfactory,
and Hex not only wold have hhaue to. wore bo Step Teo, but then also have
bo. peshact the APP’ fencer ning poedical issues.
|| she tine setued gail credit of li days is a part of the Cooct's
rececd dren Ordered by may Diskrick fudge upen sentencing mt, Gnd Dec and
Angola slicom ace in contempt of Het Ordex . They ace frying be force ime _to
Chase behocen my Celease ond ry ‘Immediake health issves Uhich need to ‘.
caepiahiy delt with. =m entitled to receNe both, because they are obligated by
haris be proud hoth « Useing Phere designed remedy ethauskemn: $n absalote
inpedinens either way Chose.
H | Both named defendants are cesponsible foc Hic smpedimenk _ and bre
vialatcdl of my rights , and both have been made Gware-
